UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-4460


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTHONY MCINTOSH,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:12-cr-00039-AW-1)


Submitted:   January 23, 2014              Decided:   January 27, 2014


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Harold M. Vaught, Norwalk, California, for Appellant. April J.
Anderson, Jessica Dunsay Silver, U.S. DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Anthony McIntosh seeks to appeal his conviction and

sentence       for       falsification            of     records        in        a      federal

investigation,           in   violation       of        18    U.S.C.      § 1519         (2012).

McIntosh pled guilty pursuant to a written plea agreement and

was sentenced to twenty-four months’ imprisonment.                                On appeal,

counsel      for    McIntosh      filed   a       brief       pursuant       to       Anders   v.

California, 386 U.S. 738 (1967), asserting that there are no

meritorious issues for appeal but questioning the calculation of

McIntosh’s         sentence.        McIntosh           has    not   filed         a     pro     se

supplemental brief despite notice of his right to do so.                                       The

Government         has   moved    to   dismiss          the    appeal        as       barred    by

McIntosh’s waiver of the right to appeal, included in the plea

agreement.

              We review de novo the validity of an appeal waiver.

United States v. Copeland, 707 F.3d 522, 528 (4th Cir.), cert.

denied, 134 S. Ct. 126 (2013).                         We generally will enforce a

waiver “if the record establishes that the waiver is valid and

that   the    issue       being   appealed         is    within     the      scope       of    the

waiver.”      United States v. Thornsbury, 670 F.3d 532, 537 (4th

Cir.) (internal quotation marks omitted), cert. denied, 133 S.

Ct. 196 (2012).           A defendant’s waiver is valid if he agreed to

it “knowingly and intelligently.”                      United States v. Manigan, 592

F.3d 621, 627 (4th Cir. 2010).

                                              2
            Upon review of the plea agreement and the transcript

of the Fed. R. Crim. P. 11 hearing, we conclude that McIntosh

knowingly      and     voluntarily       waived     his     right    to   appeal      his

conviction       and    sentence.         Because     the    Government      seeks     to

enforce this knowing and voluntary waiver, we grant the motion

to   dismiss     in    part   and    dismiss    McIntosh’s      appeal      as   to   the

claims raised in the Anders brief, which are clearly within the

waiver’s scope.          As to any remaining issues, we have reviewed

the entire record in accordance with Anders and have found no

meritorious issues for appeal outside the scope of the waiver.

We   therefore       affirm   the    district     court’s     judgment      as   to   all

issues not encompassed by McIntosh’s valid waiver of appellate

rights.

            This court requires that counsel inform McIntosh, in

writing,    of    the    right      to   petition    the    Supreme   Court      of   the

United States for further review.                   If McIntosh requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                      Counsel’s motion must

state that a copy thereof was served on McIntosh.

            We dispense with oral argument because the facts and

legal   contentions       are    adequately       presented     in    the    materials




                                            3
before   this   court   and   argument   would   not   aid   the   decisional

process.


                                                        DISMISSED IN PART;
                                                          AFFIRMED IN PART




                                     4